
	
		I
		112th CONGRESS
		1st Session
		H. R. 2692
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2011
			Mr. Sires introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 39, United States Code, to modify the
		  procedures governing the closure or consolidation of postal
		  facilities.
	
	
		1.Short titleThis Act may be cited as the
			 Access to Postal Services
			 Act.
		2.Modified
			 procedures
			(a)In
			 generalSection 404(d) of title 39, United States Code, is
			 amended by striking the matter before paragraph (5) and inserting the
			 following:
				
					(d)(1)Before making any determination under
				subsection (a)(3) to close or consolidate a postal facility, the Postal Service
				shall conduct an investigation to assess the need for the proposed closure or
				consolidation and shall provide appropriate notice to the persons served by
				such postal facility to ensure that such persons will have an opportunity to
				present their views. Such notice shall be made to each person by mail, as well
				as by publication in newspapers of general circulation in the area within which
				such persons reside.
						(2)In deciding whether or not to close
				or consolidate a postal facility, the Postal Service—
							(A)shall consider—
								(i)the effect such closing or
				consolidation would have on the community served by such postal
				facility;
								(ii)the effect such closing or
				consolidation would have on employees of the Postal Service employed at such
				postal facility; and
								(iii)whether such closing or
				consolidation would be consistent with the policy of the Government, as stated
				in section 101(b), that the Postal Service shall provide a maximum degree of
				effective and regular postal services to rural areas, communities, and small
				towns where post offices are not self-sustaining; and
								(B)may not consider compliance with any
				provision of the Occupational Safety and Health Act of 1970.
							(3)(A)A decision to proceed
				with the proposal to close or consolidate, following an investigation under
				paragraph (1), shall be made in writing and shall include the findings of the
				Postal Service with respect to each of the considerations specified in
				paragraph (2)(A).
							(B)Notice of the decision and findings
				under subparagraph (A) shall be posted prominently in each postal facility that
				would be affected, and notice of the posting shall be sent by mail to all
				persons served by such postal facility, at least 90 days before a final
				determination is made, to ensure that such persons will have an opportunity to
				submit comments.
							(C)Any posting under subparagraph (B)
				shall include—
								(i)a statement as follows: This is
				notice of a proposal to _____ this postal facility. A final determination will
				not be made before the end of the 90-day period beginning on the date on which
				this notice is first posted., with the blank space being filled in with
				close or consolidate (whichever is appropriate),
				and with instructions for how any interested person may submit comments;
								(ii)a brief summary of the findings of
				the Postal Service with respect to the factors for consideration specified in
				paragraph (2)(A); and
								(iii)the amount of cost savings the
				Postal Service estimates it will realize from the closing or consolidation, in
				the first year following the date of such closing or consolidation, together
				with an explanation of the assumptions and methodologies used in making those
				estimates.
								(4)A
				final determination to close or consolidate a postal facility shall be made, in
				writing, after taking into consideration any comments received in the course of
				the 90-day period referred to in paragraph (3). The Postal Service shall take
				no action to close or consolidate a postal facility before the end of the
				60-day period beginning on the date as of which the Postal Service—
							(A)posts a copy of its final
				determination in a prominent location in each affected postal facility;
				and
							(B)sends to all persons served by such
				postal facility—
								(i)a notice of such determination;
				and
								(ii)notice of any appeal rights
				available with respect to such determination.
								.
			(b)Suspension
			 pending appealSection 404(d)(5) of title 39, United States Code,
			 is amended in the next to last sentence by striking may suspend
			 and inserting shall suspend.
			(c)ExceptionSection
			 404(d) of title 39, United States Code, is amended by adding at the end the
			 following:
				
					(7)(A)The preceding provisions
				of this subsection shall not apply in the case of a closing or consolidation
				which occurs by reason of an emergency suspension, as defined under regulations
				of the Postal Service, subject to subparagraph (B).
						(B)For purposes of this paragraph, the
				term emergency suspension shall not, in the case of a leased
				facility, include the termination or cancellation of the lease by a party other
				than the Postal
				Service.
						.
			3.Actual cost
			 savings
			(a)In
			 generalNot later than 2
			 years after the date of the closing or consolidation of any postal facility
			 occurring after the date of the enactment of this Act, the Inspector General of
			 the United States Postal Service shall determine, and submit to the Postmaster
			 General and each House of Congress its findings with respect to, the amount of
			 the cost savings realized by the United States Postal Service from the closing
			 or consolidation in the first year following such closing or
			 consolidation.
			(b)Information To
			 be includedA submission under this section shall include—
				(1)the amount of the cost savings determined
			 by the Inspector General with respect to the closing or consolidation involved,
			 together with an explanation of the assumptions and methodologies used;
				(2)a
			 comparison of the cost savings determined by the Inspector General versus the
			 estimates provided by the Postal Service under section 404(d)(3)(C)(iii) of
			 title 39, United States Code (as amended by section 2(a)); and
				(3)an explanation of
			 the reasons for any differences between the Inspector General’s determination
			 and the Postal Service’s estimates, together with recommendations for any
			 legislation or administrative action which the Inspector General considers
			 appropriate to provide for more accurate estimates.
				4.DefinitionsSection 404 of title 39, United States Code,
			 is amended by adding at the end the following:
			
				(f)For purposes of subsection (d)—
					(1)the term
				postal facility includes an office, branch, station, or other
				facility which—
						(A)is operated by the
				Postal Service; and
						(B)provides services
				to persons described in paragraph (2); and
						(2)any reference to the persons served by a
				postal facility shall include any postal patrons receiving mail delivery
				service from such postal facility, residents within any ZIP code served by such
				postal facility, postal patrons having post office boxes at such postal
				facility, and the relevant local government officials (as defined under
				regulations of the Postal
				Service).
					.
		
